
	

115 HR 2480 : Empowering Law Enforcement to Fight Sex Trafficking Demand Act
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2480
		IN THE SENATE OF THE UNITED STATES
		July 13, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to include an additional
			 permissible use of amounts provided as grants under the Byrne JAG program,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Empowering Law Enforcement to Fight Sex Trafficking Demand Act. 2.Additional authorized use of Byrne JAG fundsSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following:
			
 (I)Programs to combat human trafficking (including programs to reduce the demand for trafficked persons)..
		
	Passed the House of Representatives July 12, 2017.Karen L. Haas,Clerk
